DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay Pralle on 5/3/2022.
The application has been amended as follows: 
Replace claims 1, 23 and 24 as shown below.
Claim 1 (Currently Amended) A beam former, comprising:
a linear transformation module for receiving at least one electroencephalogram (EEG) signal and a plurality of input signals from a plurality of speech sources; and
an electroencephalogram beam former for constructing an optimization model and solving the optimization model to obtain a beam-forming weight coefficient for performing linear or non-linear combination on the plurality of input signals;

wherein the optimization model comprises an optimization formula for obtaining the beam- forming weight coefficient, and the optimization formula comprises establishing an association between the at least one electroencephalogram signal and a beam forming output, and optimizing the association to construct a beam-forming weight coefficient associated with at least one electroencephalogram signal.

Claim 23 (Currently Amended) An ear-mounted hearing system, comprising: a microphone, which is configured to receive a plurality of input signals from a plurality of speech sources; an electroencephalogram signal receiving interface, which is configured to receive information from one or more electroencephalogram electrodes and perform linear or non-linear transformation on the electroencephalogram information to form at least one electroencephalogram (EEG) signal; a beam former, which receives the plurality of input signals and the at least one EEG signal and outputs a beam-forming weight coefficient; and a synthesis module, which linearly or non-linearly synthesizes the plurality of input signals and the beam-forming weight coefficient to form a beam forming output, and a loudspeaker, which is configured to convert the beam forming output into an output sound, wherein the beam former is a beam former according to claim 1.

24. (Currently Amended) A non-transitory computer-readable medium including instructions, wherein when being executed by a processor, the instructions can cause the processor to implement the beam forming method according to claim 12 

 (End of Examiner’s Amendment)

Examiner’s Statement of Reason for Allowance

Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various hearing aids thereon, for example CN103716744 is the closest prior art and teaches a hearing device with brain-wave dependent audio processing. The hearing device (para. 7-48) comprises: an input means (3, 4, 5, 6) providing one or more input audio signals; a signal processing circuit (7, 8) processing at least one of said one or more input audio signals to provide a processed audio signal; an output transducer (10) providing an audible signal to the individual in dependence on the processed audio signal; two or more electrodes (13, 14, 20) detecting electric brain potentials of the individual; a brain-wave measurement circuit (15, 21, 25) determining one or more EEG signals from received electric signals; a first spectrum analyzer (11, 12) adapted to repeatedly determine first audio spectra of at least one signal from the group of signals consisting of said one or more audio input signals and the audible signal; a reconstruction (16) adapted to repeatedly reconstruct second audio spectra from the one or more EEG signals; a first correlator (17, 18) adapted to repeatedly determine a first coherence between the first and the second audio spectra. However, the prior art of record fails to teach claim 1, a beam former, comprising: wherein the optimization model comprises an optimization formula for obtaining the beam- forming weight coefficient, and the optimization formula comprises establishing an association between the at least one electroencephalogram signal and a beam forming output, and optimizing the association to construct a beam-forming weight coefficient associated with at least one electroencephalogram signal and combined with all other limitations of claim 1; and claim 12, a beam forming method for beam former, comprising the following steps: wherein the optimization model comprises an optimization formula for obtaining the beam-forming weight coefficient, and the optimization formula comprises establishing an association between the at least one electroencephalogram signal and a beam forming output, and optimizing the association to construct a beam-forming weight coefficient associated with at least one electroencephalogram signal and combined with all other limitations of claim 12. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699